DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0123924, filed on October 17, 2018.
IDS
The information disclosure statement (IDS) submitted on July 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 6-9.
The term unit is not a recognized term of art and is commonly used to refer to anything regarding any field thus considered a nonce term.  The modifiers and functional language simply describe function rather than structure.
Signal reception unit: Neither the modifier “signal reception” nor functional language “receive a radar signal … from a plurality of radars” denote structure.
Signal Analysis unit: Neither the modifier “signal analysis” nor functional language “identify an angle and frequency of the signal” denote structure.
Control phase value calculation unit: Neither the modifier “control phase value calculation” nor functional language “calculate a control phase value …” denote structure.  
Multibeam jamming transmission unit: Neither the modifier “multibeam jamming transmission” nor functional language “calculate a multibeam signal based on the calculated control phase value and transmitting the multibeam jamming signal for each identified frequency” denote structure.  
Figure 3 discloses a jamming signal source 310, mixer, summer, plurality of direct digital synthesizers (DDS) and an antenna thus meeting the scope of a multibeam jamming transmission unit capable of both calculating a multibeam signal based on the calculated control phase value and transmitting the multibeam jamming signal for each identified frequency.  
A receiver would include the four antenna shown in Figs. 1 and 3.
Para. 48 provides for at least one processor.  Thus, the at least processor is structure for the Signal Analysis unit and Control phase value calculation unit.  The algorithms are as follows:
The Angle-of-Arrival determination and phase shifting are based on the well-known equation                     
                        
                            
                                2
                                π
                                d
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                            
                                λ
                            
                        
                    
                 where θ is the angle incident to the antenna elements, λ is wavelength and d is a known distance between elements.  
It is well-known that a radar can “listen” to other radars in order to determine what frequencies the other radars are transmitting at.  In other words, the receiver tunes to different frequencies and determines which of those frequencies are associated with a power level that exceeds a threshold indicating a presence of another radar.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only the statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.”  The claim needs to state that the signal is non-transitory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being obvious over Hacker (US 4,467,328) in view of Sheby (US 8,472,863) and Simpson US (3,879,732).
As to claims 1 and 6, Hacker teaches a multibeam jamming signal transmission system and method of an array antenna, the system and method comprising: 
a signal reception unit (Fig. 6 item 50) configured to receive a radar signal from a plurality of radars (6:36-39 “detecting the presence of a threat in the coverage region based on radar signals received therefrom.”  The Examiner notes that detection implies signal-to-noise and thresholding wherein any peak above a threshold would be a detection.); 
a signal analysis unit configured to analyze the received radar signal and identify an angle and frequency of the signal (item 50 is a monopulse receiver wherein monopulse is a term of art that determines azimuth and elevation based on phase comparisons of a received signal using at least four antenna.); 
a control phase value calculation unit configured to calculate a control phase value of each array path of the array antenna for each of the identified angles (6:59-63 “unit 56 which and 
a multibeam jamming signal transmission unit configured to calculate a multibeam jamming signal based on the calculated control phase value and transmit the multibeam jamming signal (Fig. 6 item 52 jammer and phase shifters.  See also Fig. 1 item 16 “phase shift controller” and item 12 “transmitter”) .
Hacker does not teach jamming more than one radar for each identified frequency because Hacker does not teach identifying more than one frequency.  
In the same field of endeavor, Sheby teaches “The described active jammer configuration 110 has the capability of listening to the radio environment and determining the threat signals and their parameters before determining what frequency to jam and what other parameters are to be used by the jammer. This is depicted in FIG. 11 (10:1-5).”
In view of the teachings of Sheby, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the “listening” technique in order to know what frequency to jam thereby increasing the effectiveness of a jammer.  Moreover, one of ordinary skill understands that by knowing a particular frequency to jam in contrast to barrage jamming allows more power to be directed at that frequency as opposed to the power being spread out which would be unnecessarily wasteful given that one of ordinary skill can listen for a particular frequency and jam said particular frequency.  
In the same field of endeavor, Simpson teaches jamming multiple radars.  See Simpson at least 4:53-5:8 and Fig. 1.  Simpson also teaches a high gain antenna capable of providing a multiplicity of beams from a single aperture via multiple separate signal sources in contrast to an 
In view of the teachings, it would have been obvious to a person having ordinary skill in the art to substitute the power divider 46 in Hacker with a switch 22 as taught by Simpson and modify the Jammer 42 in Hacker with a plurality of oscillators, e.g. 31-36, as taught by Simpson in order to provide multiple high power narrow beams to multiple threats thereby improving the overall efficiency of the jammer system as taught by Hacker in view of Sheby.  
As to claims 2 and 7, Hacker in view of Sheby and Simpson teaches the system and method of claims 1 and  6, wherein the control phase value calculation unit calculates the control phase value considering an arrangement interval between a plurality of antennas constituting the array antenna (Hacker: 5:1-20 considers the spacing, e.g. “spacing’s between he radiating elements are known …”, between both the receive antenna elements, e.g. s1-s4, and the transmit antenna elements, e.g. d1-d5.).
As to claims 3 and 8, Hacker in view of Sheby and Simpson teaches the system of claim and method of claims 1 and 6, wherein the control phase value calculation unit calculates the control phase value considering a wavelength of the received radar signal (Hacker: 4:4-10 “the radiating elements be sparsely located over the planar area 40 such that the number of elements N is less than the area of the planar array divided by the wavelength …”).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over Hacker in view of Sheby and Simpson as applied to claims 1 and 6 and in further view of Aizawa (US 2015/0130655).
As to claims 4 and 9, Hacker in view of Sheby and Simpson teaches the system of claims 1 and 6, wherein the control phase value calculation unit calculates the control phase 
The issue is whether the prior art teaches the control phase value considering a wavelength of the received radar signal.  
For sake of compact prosecution, Aizawa, being in the same field of endeavor, teaches the relationship between antenna element spacing, wavelength and phase as shown in Figure 12 and paragraphs 103 – 112. 
Assuming two wavelength signals traveling down a wire (the wire being for visualization purposes) at an initial phase of zero, one of ordinary skill understands that a longer wavelength signal requires more distance to complete a cycle, e.g. 2π, while traveling a length of a wire as compared to a shorter wavelength signal and thus will not always correspond to the same phase as the shorter wave signal given a particular point along said wire.  Thus, there exists a need to account for wavelength.  
In view of the teachings of Aizawa, it would have been obvious to a person of ordinary skill to consider the antenna element spacing and wavelength of signal to be jammed in order to effectively shape the radiation beam-formed pattern as taught by Hacker in view Sheby and Simpson to correctly aim the jamming energy at a threat as opposed to aiming the jamming energy in the wrong direction or having to resort to an omnidirectional radiation pattern having less gain as discussed supra.  
Claim 5 rejected under 35 U.S.C. 103 as being obvious over Hacker in view of Sheby and Simpson as applied to claim 1 in further view of Schumman
As to claim 5, Hacker in view of Sheby and Simpson does not teach a computer-readable recording medium storing a program for executing the method according to claim 1.
In the same field of endeavor, Schumman teaches “the processes of the present invention are performed by a computer system in response to a processor executing an arrangement of instructions.”
In view of the teachings of Schumman, it would have been obvious at the time of the claimed invention’s filing to have a computer via programmed instructions to control the system operations as taught by Hacker in view of Sheby and Simpson because one of ordinary skill understands that a computer is more efficient and less prone to error than a human user and is also more efficient in that computer can interface with all of the components making up said operational system as taught by Hacker in view of Sheby and Simpson. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.W.J./Examiner, Art Unit 3648              

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648